 

oO Oo SKN A Se WY Ye

Be NM KY HY BY PP BR RD | | ee ey ea ea ee
os DH OH fF WY NY KS OF CO wo HN HO A BR BH YD KF

 

FILED
SEP 12 2019

CLERK, U8. QETRICT COURT
SOUTHERN GISTRICT OF CAGIEORNIA
BY HE BLT Y.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 19-CR-2848-CAB
Plaintiff,
v. JUDGMENT AND ORDER
DISMISSING THE INDICTMENT
MARIO BENITEZ-BERNAL, WITHOUT PREJUDICE
_ Defendant.

 

 

On motion of the United States, with no objection by Defendant, and with good cause
shown, IT IS HEREBY ORDERED the Indictment in this case is dismissed without

prejudice.

IT IS SO ORDERED.

DATED: September 12, 2019

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 

 

 
